   Case: 4:17-cr-00144-RLW-JMB Doc. #: 64 Filed: 12/04/18 Page: 1 of 6 PageID #: 183




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

      UNITED STATES OF AMERICA,                          )
                                                         )
      Plaintiff,                                         )
                                                         )
      v.                                                 )   No. 4:17 CR 144 RLW/JMB
                                                         )
      DWAINE HINKLE,                                     )
                                                         )
      Defendant.                                         )


                       THE UNITED STATES OF AMERICA’S OPPOSITION
                          TO DEFENDANT’S MOTION TO SUPPRESS

           Comes now the United States of America, by and through attorneys, Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Anthony Franks, Assistant United States Attorneys

for said District, and for its Opposition to Defendant’s Motion to Suppress states as follows:



                                            INTRODUCTION

           On March 29, 2017, the grand jury returned a one-count indictment under Title 18 U.S.C.

§ 115(a)(1)(A) charging Dwaine Hinkle (defendant) with threatening to murder an employee of the

Internal Revenue Service (IRS). The acts giving rise to this charge occurred on March 14, 2017.

           Defendant’s Motion to Suppress concerns statements defendant made to law enforcement on the

date of the incident. Specifically, on March 14, 2017, defendant made statements to inspectors with the

Federal Protective Services (FPS) at the Robert A. Young Federal Building (Ray building) in downtown

St. Louis within moments of allegedly threatening to kill a federal employee. These statements should not

be suppressed, as defendant was not in custody when he spoke with law enforcement.

           Later on March 14, 2017, defendant voluntarily returned to the Ray building and made

                                                     1
   Case: 4:17-cr-00144-RLW-JMB Doc. #: 64 Filed: 12/04/18 Page: 2 of 6 PageID #: 184

statements to Special Agents of the Treasury Inspector General for Tax Administration (TIGTA).

Defendant was not in custody when he made these statements. Therefore, these statements also should not

be suppressed.



                                                        FACTS 1

          On March 14, 2017, defendant went to an IRS office in the Ray Building and asked for service.

Defendant presented to Individual Taxpayer Advisory Specialist Yvonne Searcy (Searcy). He asked Searcy

to check his “Forbes Account.” Searcy told defendant that she could not check a private account and,

because defendant did not have an appointment, she could not service him. Defendant, however, persisted.

Searcy continued to tell defendant that he needed an appointment. He then threatened to kill Searcy and

walked out of the office.

          Searcy alerted building security that defendant threatened to kill her. Two FPS inspectors made

contact with defendant before he left the Ray building. They asked defendant to speak with them about the

incident that had just occurred; defendant agreed. The inspectors escorted defendant to an interview room

and discussed the incident with him. Defendant was not handcuffed and he was not under arrest.

          Defendant told FPS that he was at the Ray building regarding his Forbes account. He denied

making any threats to an IRS employee. FPS obtained defendant’s criminal history, and noted that he had

an active warrant for peace disturbance, but there was an issue with defendant’s birthday so they could not

verify the warrant. After interviewing defendant, and accessing his criminal history, the FPS inspectors

escorted defendant out of the Ray building and let him go.

          Later on March 14th, FPS contacted TIGTA, a federal agency that investigates among other

matters threats against IRS employees. TIGTA Special Agent Drew Palmer (Agent Palmer) contacted

defendant’s father by telephone and told him about defendant’s incident with Searcy. Agent Palmer asked


    1
     The forgoing facts include an overview and summary of the events pertinent to this matter, but do not bind the
    government to a fixed theory of proof.

                                                             2
   Case: 4:17-cr-00144-RLW-JMB Doc. #: 64 Filed: 12/04/18 Page: 3 of 6 PageID #: 185

defendant’s father to ask his son to contact Agent Palmer so that they could discuss the incident.

          Later on March 14th, defendant contacted Agent Palmer and came to the Ray building. When

defendant presented to the Ray Building he met with Agents Palmer and Jackson in an office on the first

floor. Defendant was told that he was not under arrest. Defendant was free to leave if he wanted. During

the interview, defendant was placed under oath and stated among other things the following:

            1) He asked an IRS representative to check his “Forbes account” and wanted the IRS to

                 give him money from that account;

            2) He became frustrated because the IRS representative would not assist him;

            3) He said he was provoked, but admitted to threatening to kill the IRS representative;

                 he claimed, however, that he had no intention of following through with the threat. To

                 that point, defendant asked “If I was serious about hurting someone, would I come

                 back to the place where I made the threat?”; and

            4) Defendant claimed that he wanted to voluntarily commit himself to the hospital for

                 psychiatric care and requested to go to Barnes-Jewish Hospital and wanted to see a

                 Dr. Whitlock.

            The TIGTA agents called “911” for medical assistance. They also called Dr. Whitlock to

    assist defendant. EMS arrived shortly thereafter and drove defendant to Barnes-Jewish Hospital’s

    emergency room.

                                               ARGUMENT

            I.      DEFENDANT’S STATEMENTS TO THE FPS SHOULD NOT BE
                    SUPPRESSED

            “A police officer may “stop and briefly detain a person for investigative purposes if the

    officer has a reasonable suspicion supported by articulable facts that criminal activity ‘may be

    afoot’.” United States v. Johnson, 64 F.3d 1120, 1124 (8th Cir. 1995); Terry v. Ohio, 392 U.S. 1,

    30, 88 S.Ct. 1868, 1884 (1968). The FPS inspectors had reasonable suspicion to believe that

                                                     3
Case: 4:17-cr-00144-RLW-JMB Doc. #: 64 Filed: 12/04/18 Page: 4 of 6 PageID #: 186

defendant had just committed a crime as they had information that defendant had just threatened

to kill an IRS employee. Therefore, they were justified in stopping defendant and asking to

speak with him.

       Furthermore, “[t]he officer may ask the detainee questions in order to dispel or confirm

his suspicions, but questioning is limited in scope to the circumstances that justified the stop.

Johnson, 64 F.3d at 1124 (8th Cir. 1995); United States v. Cummins, 920 F.2d 498, 501 (8th

Cir.1990), cert. denied, 502 U.S. 962, 112 S.Ct. 428, 116 L.Ed.2d 448 (1991).

The FPS inspectors limited their inquiry of defendant to why he was at the Ray building, and

whether he made any threats to any IRS employees. This limited inquiry addressed their

purpose for stopping defendant. After a brief encounter, and defendant denying that he made a

threat, FPS concluded their inquiry and escorted defendant out of the Ray building. There are no

grounds to suppress defendant’s statements.



       II.     DEFENDANT’S STATEMENTS TO THE TIGTA AGENTS SHOULD NOT
               BE SUPPRESSED

       Hours after speaking with FPS, defendant voluntarily presented back to the Ray building

for additional questioning by TIGTA agents at the request of those agents. Defendant was not in

custody when he spoke with the TIGTA agents.

       In evaluating whether a suspect is in custody at the time of questioning, the Eighth

Circuit has considered several “indicia of custody,” which “tend to either mitigate or aggravate

an atmosphere of custodial interrogation.” United States v. Griffin, 922 F.2d 1343, 1349 (8th Cir.

1990). Factors to be considered in a custody evaluation may include:


       (1) whether the suspect was informed at the time of questioning that the questioning
       was voluntary, that the suspect was free to leave or request the officers to do so, or
       that the suspect was not considered under arrest; (2) whether the suspect possessed
       unrestrained freedom of movement during questioning; (3) whether the suspect

                                                  4
Case: 4:17-cr-00144-RLW-JMB Doc. #: 64 Filed: 12/04/18 Page: 5 of 6 PageID #: 187

       initiated contact with authorities or voluntarily acquiesced to official requests to
       respond to questions (4) whether strong arm tactics or deceptive strategies were
       employed during questioning; (5) whether the atmosphere of the questioning was
       police dominated; or, (6) whether the suspect was placed under arrest at the
       termination of the questioning.

Id.


       Pursuant to the above factors, defendant was clearly not in custody when the TIGTA

agents interviewed him. Defendant voluntarily presented to the Ray building to discuss the

incident. Defendant was free to leave, and did so after he asked for medical assistance.

Defendant also was not restrained during questioning. There also is no suggestion that the agents

used strong arm or deceptive tactics with defendant. Although the agents outnumbered

defendant during questioning, defendant again was free to leave if he wanted to. Finally,

defendant was not arrested following questioning. United States v. Galceran, 301 F.3d 927, 931

(8th Cir. 2002)(Lack of arrest is a “very important” factor weighing against custody.)


       In sum, application of the facts here under Griffin weigh strongly in favor of the

conclusion that defendant was not in custody. Galceran, 301 F.3d 927 at 931 (8th Cir.

2002)(Eighth Circuit concluded that the defendant was not in custody when he came voluntarily

to the police station, was repeatedly informed he was not under arrest, and left the police station

without hindrance at the interview's conclusion.)


       Because defendant was not in custody when questioned, Miranda warnings were not

required. Oregon v. Mathiason, 429 U.S. 492, 495, 97 S.Ct. 711, 50 L.Ed.2d, 711 714

(1977)(“Miranda warnings are required only where there has been such a restriction on a person's

freedom as to render him ‘in custody.’ It was that sort of coercive environment to which

Miranda by its terms was made applicable, and to which it is limited.”)(“[A] suspect is entitled

to Miranda protection when he is ‘in custody,’ and ... ‘the ultimate inquiry is simply whether


                                                 5
   Case: 4:17-cr-00144-RLW-JMB Doc. #: 64 Filed: 12/04/18 Page: 6 of 6 PageID #: 188

    there is a formal arrest or restraint on freedom of movement of the degree associated with formal

    arrest.’ ” United States v. Lawson, 563 F.3d 750, 753 (8th Cir. 2009)(quoting California v.

    Beheler, 463 U.S. 1121, 1125, 103 S.Ct. 3517 (1983) (per curiam)).


                                             CONCLUSION

         WHEREFORE based on the foregoing the Government respectfully requests that this Court

deny Defendant=s Motion to Suppress.

                                                        Respectfully submitted,

                                                        JEFFREY B. JENSEN
                                                        United States Attorney

                                                          /s/ Anthony Franks
                                                        ANTHONY FRANKS, # 50217MO
                                                        Assistant United States Attorney

                                     CERTIFICATE OF SERVICE

           I hereby certify that on December 4, 2018 the foregoing was filed electronically with the

    Clerk of the Court to all counsel of record.

                                                        s/ Anthony Franks
                                                        ANTHONY FRANKS, #50217MO




                                                    6
